UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ELLYN L. BARTGES,
Plaintiff-Appellant,

v.
                                                                    No. 95-3157
UNIVERSITY OF NORTH CAROLINA, at
Charlotte,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Robert D. Potter, Senior District Judge.
(CA-94-113-3-P)

Argued: July 10, 1996

Decided: August 14, 1996

Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert L. Bell, LAW OFFICES OF ROBERT L. BELL,
Washington, D.C., for Appellant. Thomas J. Ziko, Special Deputy
Attorney General, NORTH CAROLINA DEPARTMENT OF JUS-
TICE, Raleigh, North Carolina, for Appellee. ON BRIEF: Quinne H.
Lindsey, LAW OFFICES OF ROBERT L. BELL, Washington, D.C.,
for Appellant. Michael F. Easley, Attorney General of North Caro-
lina, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Ellyn L. Bartges appeals from the district court's grant
of summary judgment in favor of appellee, the University of North
Carolina at Charlotte (UNCC). We affirm.

Bartges is a former employee of UNCC. In 1988 Bartges began
working part-time at UNCC as a volunteer Assistant Women's Bas-
ketball Coach. In 1989 UNCC decided to pay Bartges for her ser-
vices. In 1990 UNCC's Director of Athletics, Judy Rose, offered
Bartges additional part-time work as Head Women's Softball Coach.
Bartges accepted and received a salary greater than that of her pre-
decessor, Richard Wiseman.

On January 6, 1993, Rose reprimanded Bartges for conducting
unauthorized fund-raising activities for the softball program. Five
days later, Bartges filed a discrimination charge with the Equal
Employment Opportunity Office (EEOC) alleging that UNCC was
denying her equal wages because of her sex. On January 14, 1993,
Bartges wrote a letter to the U.S. Department of Education alleging
that UNCC's athletic program discriminated against women in viola-
tion of Title IX of the Educational Amendments of 1972, 20 U.S.C.
§ 1681 et seq.

At some point, UNCC decided to convert Bartges' part-time Assis-
tant Women's Basketball Coach position into a full-time position. The
University solicited applicants for the full-time position, and Bartges
was one of three finalists for the job. However, UNCC selected
Tulonda Rose, a woman with more experience (as a basketball player
and head coach), for the job. Bartges continued serving as Head
Women's Softball Coach. Her softball coaching position was restruc-
tured to a nine-month position to allow her to continue receiving
health insurance benefits. Bartges inquired about a position as an aca-

                    2
demic advisor but never formally applied. On July 26, 1994, Bartges
says she "involuntarily" resigned from her employment at UNCC.

Shortly before resigning, Bartges filed this suit against UNCC
alleging numerous violations of federal and state law. The district
court granted summary judgment in favor of UNCC on all claims. On
appeal, Bartges first asserts that UNCC violated the Equal Pay Act,
29 U.S.C. § 206(d)(1), by paying her less than a male for performing
substantially equal work. Second, she alleges that UNCC discrimi-
nated against her because of her sex, in violation of Title VII, 42
U.S.C. § 2000e et seq., by (a) paying her less than certain male
coaches, (b) refusing to hire her as a full-time Assistant Women's
Basketball Coach, (c) restructuring her position as Head Softball
Coach to a nine-month position, and (d) denying her additional
employment as an academic advisor. Third, Bartges argues that
UNCC retaliated against her for filing EEOC charges, in violation of
Title VII, by upgrading the position of Assistant Women's Basketball
Coach to full time and then failing to hire her for the position. Finally,
Bartges advances all these claims under the framework of Title IX,
20 U.S.C. § 1681 et seq.

After carefully considering the record, the briefs and the arguments
of the parties, we conclude that the district court properly granted
summary judgment in favor of UNCC.* Accordingly, we affirm for
the reasons stated in the district court's thorough opinion. See Bartges
v. University of North Carolina at Charlotte, 908 F. Supp. 1312
(1995).

AFFIRMED
_________________________________________________________________
*Bartges' argument that the district court deprived her of her constitu-
tional right to a jury trial is meritless.

                     3